PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4531


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

KENDRICK O’BRIAN CRAWFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:11-cr-00151-D-1)


Argued:   September 18, 2013                Decided:   November 1, 2013


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Affirmed by published opinion.    Judge Floyd wrote the opinion,
in which Judge Wilkinson and Judge Motz joined.


ARGUED: G. Alan DuBois, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Raleigh, North Carolina, for Appellant.         Yvonne Victoria
Watford-McKinney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.    ON BRIEF: Thomas P. McNamara,
Federal Public Defender, James E. Todd, Jr., Research and
Writing Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Raleigh, North Carolina, for Appellant.       Thomas G. Walker,
United States Attorney, Jennifer P. May-Parker, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.
FLOYD, Circuit Judge:

       Appellant     Kendrick      O’Brian      Crawford      appeals    his      sentence

for     distributing       crack      cocaine      in   violation       of   21     U.S.C.

§ 841(a)(1), contending that the district court erred by using

multiple hearsay evidence to determine the quantity of drugs

that    Crawford     sold.      Finding      no    error,     we   affirm    Crawford’s

sentence.



                                           I.

       On November 21, 2011, a grand jury returned a six-count

indictment    charging        Crawford    with      distributing      38.3     grams      of

crack cocaine in violation of 21 U.S.C. § 841(a)(1).                              Crawford

pleaded guilty to these charges without the benefit of a plea

agreement.       At sentencing, Crawford objected to the presentence

report’s     (PSR)     drug     quantity        calculation,       which     found       him

responsible for 408.1 grams of crack cocaine “from at least 2003

until    October     27,     2011.”      This      quantity    stemmed       from      seven

controlled purchases that produced 38.5 grams of crack cocaine

and statements from at least three witnesses who purchased a

total of 369.6 grams of crack cocaine from Crawford.                              Crawford

argued that information that two paid informants—Veronica Ready

and    Melanie     Latta—supplied        via      telephone    interviews         to    Chad

Nesbitt, an agent of the Bureau of Alcohol, Tobacco, Firearms



                                           2
and    Explosives      who   did    not       testify    at    Crawford’s         sentencing

hearing, was not sufficiently reliable.

       At      Crawford’s        sentencing           hearing,       Brunswick        County

Sheriff’s Office Deputy Jeffrey Beck testified regarding Latta

and Ready.          Beck explained that he had utilized Latta as a

confidential informant on five to ten occasions and said that

she was reliable and arrests had resulted from her information.

He    stated    that     Latta    had     never      provided       him    with    false    or

misleading       information,       and       audio     and    video       recordings      had

verified      her   information         in    the    past.       Beck      testified    that

Nesbitt interviewed Latta on October 18, 2011, and she told him

that she had known Crawford for ten years and had purchased an

average of an eight-ball of crack cocaine from him every month

for the past six years, totaling 230.4 grams.                              Beck explained

that he took part in Latta’s first controlled purchase of crack

cocaine from Crawford, and it appeared that Latta and Crawford

knew    each    other.       Beck       also       testified     that,      when    officers

searched Crawford’s residence, they found a pistol matching a

description that Latta provided during the October 18 interview.

Beck acknowledged that Latta worked with law enforcement for

money and to reduce a crack cocaine charge and that her children

had    been    removed    from     her       custody    due    to    her    crack    cocaine

addiction.



                                               3
       Beck also testified regarding Ready and Nesbitt’s interview

with her, which took place on October 20, 2011.                          He explained

that    Ready    had    provided    information        that    had    led     to   federal

prosecutions      and    that   had   been       utilized     in     state    and    local

cases.     Beck also testified that audio and video recordings had

verified Ready’s information on prior occasions and that she had

never provided false or misleading information.                          According to

Beck,    Nesbitt       told   him   that    Ready      said    she      had    purchased

approximately ten grams of crack cocaine from Crawford in 2006

and    approximately      thirty    grams       of   crack    cocaine    from       him   in

2007.     After 2010, she purchased ten grams of crack cocaine from

Crawford.       Beck acknowledged that, like Latta, Ready worked with

law enforcement for money and to “work off” a crack cocaine

charge.

       At sentencing, the court found that Ready’s and Latta’s

information was sufficiently reliable to serve as the basis for

calculating Crawford’s drug quantity.                   Specifically, the court

noted that:

            I do credit Jeff Beck, the agent who testified,
       concerning his assessment of Ms. Latta and Ms. Ready
       and their reliability during the course of various
       investigations and his interaction with them.
            I realize that Mr. Nesbitt is not here and it was
       a phone interview of those two.      I have taken that
       into account.
            Under 18 USC, Section 3661, of course, I can
       consider hearsay.     The evidence does need to be
       reliable.   The standard is preponderance and doing an


                                            4
     analysis under 2D1.1 for purposes of an advisory
     Guideline calculation, I have taken that into account.
          I do think that the weight attributed by these
     folks is consistent with them being users. . . .
          . . . So I do think that these two women have
     provided   truthful  information   that  is   reliable,
     particularly in light of the other information that
     Agent Beck has provided during his testimony, which I
     found credible.

     The district court deviated from the PSR and found that

Crawford’s relevant conduct period began in October 2005, not

2003.    The court consequently attributed 321.9 grams of crack

cocaine to Crawford, including 38.3 grams from the six offenses

of conviction and 283.6 grams that Ready, Latta, and drug dealer

Lionel Lewis described. *            This amount produced a base offense

level of 32.        To this base level, the court added a two-level

enhancement     for       possession    of       a    firearm   and   a   three-level

reduction     for     acceptance     of      responsibility.          With    a   final

offense level of 31 and a criminal history category of III,

Crawford’s sentencing range under the U.S. Sentencing Guidelines

was 135 to 168 months’ imprisonment.                       The court imposed a 135-

month prison term.

     Crawford       now    appeals     his    sentence,       alleging    that    it   is

procedurally    unreasonable         because         the   district   court   utilized

     *
       Beck was present at Lewis’s debriefing, during which Lewis
explained that he had purchased one eight-ball of crack cocaine
from Crawford within the past year.    Crawford does not dispute
the district court’s inclusion of this amount in his drug
quantity.



                                             5
unreliable multiple hearsay evidence.                     Crawford also contends

that the use of multiple hearsay evidence violated his Sixth

Amendment confrontation right.           We have jurisdiction pursuant to

18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.



                                        II.

       We evaluate the district court’s sentence “under an abuse-

of-discretion         standard,      which     translates         to   review      for

‘reasonableness.’”         United States v. Mendoza-Mendoza, 597 F.3d
212, 216 (4th Cir. 2010) (quoting United States v. Booker, 543
U.S. 220, 261-62 (2005)).             Sentences must be both procedurally

and    substantively     reasonable.         See    id.      On   appeal,   Crawford

contends that his sentence is procedurally unreasonable because

the government did not present “sufficiently reliable evidence

to support the quantity of drugs attributed to [him] by the

court.”        “We   review   the   district       court’s   calculation      of   the

quantity of drugs attributable to a defendant for sentencing

purposes for clear error.”             United States v. Slade, 631 F.3d
185, 188 (4th Cir. 2011) (quoting United States v. Randall, 171
F.3d 195,    210    (4th   Cir.    1999))       (internal      quotation     marks

omitted).       Under this clear error standard, we will reverse the

district court’s finding only if we are “left with the definite

and firm conviction that a mistake has been committed.”                       United

States v. Harvey, 532 F.3d 326, 336-37 (4th Cir. 2008) (quoting

                                         6
In   re    Mosko,        515 F.3d 319,   324        (4th    Cir.    2008))     (internal

quotation marks omitted).

       Pursuant         to    the    Sentencing         Guidelines,         sentencing     courts

must      consider       relevant          conduct      in    calculating        a   defendant’s

advisory     sentencing             range,     including          “all   acts    and    omissions

. . . that were part of the same course of conduct or common

scheme      or     plan       as     the     offense         of     conviction.”         U.S.S.G.

§ 1B1.3(a)(2).               The Sentencing Guidelines make it clear that

“[w]here there is no drug seizure or the amount seized does not

reflect the scale of the offense, the court shall approximate

the quantity of the controlled substance.”                                  Id. § 2D1.1 cmt.

n.5.        This       Court        has     specified,         however,      that      “when    the

approximation [of drug quantity] is based only upon ‘uncertain’

witness estimates, district courts should sentence at the low

end of the range to which the witness testified,” United States

v.   Bell,       667 F.3d 431,    441    (4th       Cir.    2011)    (quoting     United

States v. Sampson, 140 F.3d 585, 592 (4th Cir. 1998)), as the

district court did in this case.

       When determining facts relevant to sentencing, such as an

approximated           drug        quantity,      the    Sentencing          Guidelines        allow

courts to “consider relevant information without regard to its

admissibility under the rules of evidence applicable at trial,

provided         that        the     information         has        sufficient       indicia     of

reliability         to       support        its    probable          accuracy.”          U.S.S.G.

                                                   7
§ 6A1.3(a).       Accordingly,       “[f]or        sentencing    purposes,         hearsay

alone    can    provide     sufficiently          reliable     evidence       of   [drug]

quantity.”      United States v. Uwaeme, 975 F.2d 1016, 1019 (4th

Cir. 1992); see also Bell, 667 F.3d at 441 (explaining that

courts may rely on “hearsay testimony of lay witnesses as to the

quantities      attributable       to    a   defendant”);        United       States    v.

Wilkinson, 590 F.3d 259, 269 (4th Cir. 2010) (“[A] sentencing

court may give weight to any relevant information before it,

including uncorroborated hearsay, provided that the information

has     sufficient     indicia          of       reliability     to     support        its

accuracy.”).      We therefore need not vacate Crawford’s sentence

because the district court used hearsay evidence to calculate

his drug quantity, assuming that the court did not clearly err

in finding the evidence reliable.

      Other than his meritless contention that multiple hearsay

evidence   is    per   se   unreliable,           Crawford     makes    three      primary

arguments that Beck’s recounting of Nesbitt’s interviews with

Latta   and    Ready   is    not   reliable         evidence    of     drug    quantity.

First, Crawford avers that the evidence simply establishes that

Crawford dealt drugs, not the quantity of drugs that the court

attributed to him.          Although the district court did emphasize

that “there clearly was a relationship, which certainly is a

relationship between drug dealer and drug user, and Mr. Crawford

is certainly a drug dealer, crack dealer,” it did so to explain

                                             8
why it found Latta’s information credible.                     In other words, the

court did not dwell on Crawford’s relationship with Latta to

establish that he was a drug dealer; it did so because this

relationship showed that Latta had first-hand knowledge of the

drug quantity attributable to Crawford.                  Because Latta and Ready

certainly       provided        information       regarding       drug        quantity,

Crawford’s argument that the evidence shows only that he dealt

drugs lacks merit.

      Second,     Crawford       contends      that      the    telephone         is    an

inherently      unreliable       form   of    communication,          which       “simply

cannot   provide    the    same     dynamics    to    probe     the    accuracy        and

credibility of an informant as a face-to-face interview does.”

However, this Court has never held that receiving information

via telephone renders that information per se unreliable, and

our   sister     circuits       have    refuted      this      argument      in    other

contexts.        See, e.g., Li Zhou v. Gonzales, 155 F. App’x 359,

360 (9th Cir. 2005); Doby v. DeCrescenzo, 171 F.3d 858, 872 (3d

Cir. 1999).       We therefore reject Crawford’s argument that the

district court erred by using telephone calls as a basis for

calculating Crawford’s drug quantity.

      Third, Crawford argues that Latta’s and Ready’s statements

are unreliable because they are drug users who cooperated with

law enforcement officials to “work off” pending felony charges.

However,    although      the     fact-finder      can    consider       a    witness’s

                                          9
status as a drug user or criminal history in assessing his or

her credibility, this Court has not found that these attributes

render    a    witness       per        se   unreliable.          See    Pigford       v.   United

States,    518 F.2d 831,        836    (4th     Cir.    1975);    see    also      United

States    v.       Cooke,    141 F.3d 1160      (4th    Cir.    1998)    (unpublished

table    decision)          (rejecting          a    rule   requiring       courts      to   make

special findings regarding the reliability of drug addicts and

stating that “[a]ll a district court must do is make factual

findings . . . concerning the evidence that is presented before

it.      Implicit in those factual findings is a finding of the

reliability         of      the        evidence      upon       which    the     findings     are

based.”); United States v. Galloway, 878 F.2d 1431 (4th Cir.

1989) (unpublished table decision) (“The fact that a witness to

a drug deal is himself a convicted criminal and/or a drug user,

although       a    factor        to    be     assessed     by     the    jury    in    weighing

credibility, does not make his testimony unreliable as a matter

of law.”).           In fact, this Court has allowed a drug-addicted

witness’s estimate to serve as the sole basis for calculating

drug quantity.           United States v. Benehaley, 281 F.3d 423, 425

(4th Cir. 2002).            We therefore conclude that Latta’s and Ready’s

drug use and criminal history does not render them inherently

untrustworthy, and the district court retained the discretion to

weigh these factors in assessing their credibility.



                                                    10
        In light of Beck’s testimony, the district court did not

err in relying on Latta’s and Ready’s information to determine

Crawford’s       drug     quantity       for     sentencing    purposes.           Beck

testified regarding the women’s previous reliability, explained

that he had been able to verify their past information, and

stated that their information had been used in obtaining arrests

and prosecutions.             Beck had also observed Latta conducting a

controlled purchase of drugs from Crawford and saw that they had

a   relationship.         The    court    explicitly      acknowledged      that    the

information was multiple hearsay and that the women were drug

addicts before finding Beck’s testimony and Latta’s and Ready’s

information reliable.            We therefore conclude that the district

court did not abuse its discretion in calculating Crawford’s

drug quantity for sentencing purposes.



                                          III.

      Crawford         also     argues         that    the     district       court’s

consideration of multiple hearsay violated his Sixth Amendment

right     to    confrontation.           Crawford      acknowledges        that    this

argument       lacks    merit   because        this   Court   has   held    that    the

Confrontation Clause does not apply at sentencing hearings.                         See

United States v. Powell, 650 F.3d 388, 393 (4th Cir. 2011).                          In

light of this precedent, the use of multiple hearsay did not

violate Crawford’s Sixth Amendment rights.

                                           11
                                  IV.

     For   the   foregoing   reasons,   we   hold   that   the   district

court’s use of multiple hearsay evidence to calculate Crawford’s

drug quantity does not render his sentence unreasonable.              We

therefore affirm his sentence.

                                                                 AFFIRMED




                                  12